DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election with traverse of group I, claims 1-4 and 7-17 and 19 in the reply filed on 9/27/2021 is acknowledged.
Claims 5-6, 18 and 20 have been cancelled. Therefore, the traverse is considered moot. 
Claims 1-4 and 7-17 and 19 are pending and under examination. 

Claim Objections
Claims 2, 11 and 15 are objected to because of the following informalities:  please specify Smad1 and the normalized molecule “Cr”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-4 and 7-17 and 19 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e. IgG4 in samples, and (2) correlating a nature occurring diabetic nephropathy. Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. 

Other than measuring the level of IgG4 in both the normal and the tested subject, no extra step is provided. 
With regard to the feature of “judging” of claim 7, it is similar to that of comparison which falls into the mental step of comparison the levels between the tested subject and healthy control. 

Vanda Pharmaceuticals vs. West-Ward Pharmaceutical, the Court held a treatment to the patient with an amount of a particular medication is an integrated practical application more than law of nature (887 F.3d at 1134-36, 126 USPQ2d at 1279-81).  It is noted in claim 8, applicants recite a treatment step, however the generality of the “treatment” is broad that encompasses “rest”. Thus no patentable weight, i.e. no practical application is considered here.

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring biomarkers, comparing are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional ELISA These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-8, 12-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, it is not clear steps after measuring IgG4, e.g. comparing with healthy/normal control population, and identifying increased level of IgG4 as indicative of 

Similarly, claims 7-8 suffer the same problem as in claim 1. Note, the so-called “judging” based on the IgG4 is still not clear whether a step of comparison is needed to identify the increase or decrease of level IgG4.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gambardella (Diabetes Res 1989 10:153-157; IDS reference).

Gambardella observed an increase level of IgG4 in the developed diabetic nephropathy patients compared with the normal subjects (See Abstract; Results Figure 2). 
The samples were collected from urines of the patients followed by immunological assays for determining the level of IgG4 (See Materials and Methods). Gambardella concluded that IgG4 can be a useful biomarker in assessing the risk of diabetic nephropathy (See Abstract; Discussion page 156, right column). 

Claim(s) 1, 3-4, 7-10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (2002 J. Hebei Medical University 23: 324-326 English Abstract; IDS reference).

Liu observed an increase level of IgG4 in the developed diabetic nephropathy patients compared with the normal subjects (See Abstract). 
. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gambardella as applied to claims 1, 3-4, 7-10 above, and further in view of Li (Endocrine 2013 Total 7 pages; IDS reference).

Gambardella reference has been discussed above, but Gambardella does not explicitly teach measuring Smad1 as marker for diagnosis of diabetic nephropathy.

Li observed an increased urinary level of IgG4 in diabetic nephropathy patients and concluded that urinary Smad 1 can be a useful biomarker in diagnosis of diabetic nephropathy  (See Abstract). 

.  

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gambardella as applied to claims 7-10 above, and further in view of Ip (US 5360740).

Gambardella reference has been discussed above, but Gambardella does not use creatinine for normalization of the test results. 

Using creatinine for normalization, especially in the renal physiology is well-known and commonly practice for decades. 
For instance, Ip teaches that use of creatinine is one of the common approach in minimizing individual variation (Col. 4, line 56-65).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Ip, such as using creatinine as normalization for the IgG4 and Smad1 to reduce the individual variation and account for more accurate assessment.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gambardella in view of Aoki (US 20010053381).

Gambardella reference has been discussed but is silent in treating diabetic nephropathy. 
Aoki teaches one of the method, namely glycemic control (See section 0003).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of glycemic control taught by Aoki to treat the identified diabetic nephropathy. Diagnosis followed by treatment is routine in the field. 

Claims 2, 12-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1, 3-4, 7-10 above, and further in view of Li (Endocrine 2013 Total 7 pages; IDS reference).

Liu reference has been discussed above, but Liu does not explicitly teach measuring Smad1 as marker for diagnosis of diabetic nephropathy.

Li observed an increased urinary level of IgG4 in diabetic nephropathy patients and concluded that urinary Smad 1 can be a useful biomarker in diagnosis of diabetic nephropathy  (See Abstract). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the measuring Smad1 in the urine samples (immunoassay) as taught by Li to further confirm the diagnosis of the risk of diabetic nephropathy because one ordinary skill in the art would have been motivated to use more biomarkers (IgG4 and Smad1) for a more complete and thorough diagnosis.  

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 7-10 above, and further in view of Ip (US 5360740).

Liu reference has been discussed above, but Liu does not use creatinine for normalization of the test results. 

Using creatinine for normalization, especially in the renal physiology is well-known and commonly practice for decades. 
For instance, Ip teaches that use of creatinine is one of the common approach in minimizing individual variation (Col. 4, line 56-65).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Ip, such as using .  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Aoki (US 20010053381).

Liu reference has been discussed but is silent in treating diabetic nephropathy. 

Aoki teaches one of the method, namely glycemic control (See section 0003).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of glycemic control taught by Aoki to treat the identified diabetic nephropathy. Diagnosis followed by treatment is routine in the field. 

					Conclusion 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641